IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                               NOS. PD-1626-12 & 1627-12



                           MARCUS JAMERSON, Appellant

                                              v.

                                    STATE OF TEXAS



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIFTH COURT OF APPEALS
                         DALLAS COUNTY



       Per curiam.

                                       OPINION


       Appellant was convicted of two counts of aggravated robbery and sentenced to 32

years in prison. He appealed, arguing that he had been denied his right to confrontation when

the technical reviewer, rather than the analyst who performed his DNA test, testified at trial

about the test results. The Court of Appeals affirmed the conviction, concluding that the
                                                                                JAMERSON - 2


technical reviewer’s testimony did not violate the Confrontation Clause. Jamerson v. State,

383 S.W.3d 309 (Tex. App. – Dallas 2012).

         Appellant has filed a petition for discretionary review of this decision. We recently

addressed this issue in Burch v. State, No. PD-0943-12, 2013 Tex. Crim. App. LEXIS 945

(Tex. Crim. App. June 26, 2013). In Burch, we held that the Confrontation Clause was

violated by the admission of a drug analysis when the reviewing analyst, rather than the

testing analyst, testified at trial. In that case, the person who testified did not participate in

the testing or witness the tests being performed.

         The Court of Appeals in the instant case did not have the benefit of our opinion in

Burch. Accordingly, we grant Appellant’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

Burch.




DATE DELIVERED: August 21, 2013

PUBLISH